Citation Nr: 1447588	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  14-18 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for a respiratory disability, to include asbestosis and chronic obstructive pulmonary disease (COPD).  

2.  Whether new and material evidence has been presented to reopen a claim for service connection for depression, to include on a secondary basis.

3.  Entitlement to compensation under 38 U.S.C. § 1151 for depression.

4.  Entitlement to compensation under 38 U.S.C. § 1151 for heart disease.

5.  Whether the January 19, 2012, rating decision that denied entitlement to compensation under 38 U.S.C. § 1151 for heart disease should be reversed or revised on the basis of clear and unmistakable error (CUE).  

6.  Entitlement to compensation under 38 U.S.C. § 1151 for stroke.

7.  Whether the January 19, 2012, rating decision that denied entitlement to compensation under 38 U.S.C. § 1151 for stroke should be reversed or revised on the basis of CUE.


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to December 1954.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, denying claims of entitlement to compensation under 38 U.S.C. § 1151 for heart disease and stroke.  The appeal also arises from a January 2014 RO rating decision reopening but denying the claim for service connection for depression, and denying reopening of the claim for service connection for a lung disability.  It appears to the Board that the Veteran's depression claim is also based on the disabilities for which compensation is sought under 38 U.S.C.A. § 1151.  Therefore, the Board has construed the Veteran's claim as including compensation under 38 U.S.C.A. § 1151 for depression.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to compensation under 38 U.S.C. § 1151 for heart disease and stroke; the issues of whether the January 19, 2012, rating decisions that denied compensation under 38 U.S.C. § 1151 for heart disease and stroke constituted CUE; and the issue of whether new and material evidence has been presented to reopen a claim for compensation for depression are all addressed in the REMAND that follows the ORDER below.


FINDINGS OF FACT

1.  A January 2012 rating decision denied service connection for a respiratory disability; the Veteran did not perfect an appeal of the decision.

2.  Evidence added to the record subsequent to the January 2012 rating decision does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim of entitlement to service connection for a respiratory disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms 'new' and 'material' in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that the Veteran was provided all required notice in a December 2013 letter, prior to the January 2014 rating decision deciding the claim to reopen. 

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  In this regard the Board notes that VA has obtained the Veteran's service treatment records and post-service treatment records.  

Although no VA examination was provided and no VA opinion was obtained in response to the Veteran's claim to reopen, VA is not obliged to provide an examination or obtain an opinion in response to a claim to reopen if new and material evidence has not been presented.  See 38 C.F.R. § 3.159(c) (4).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b) , 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase, 'raises a reasonable possibility of substantiating the claim' as 'enabling rather than precluding reopening.'  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which, 'does not require new and material evidence as to each previously unproven element of a claim.'  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Factual Background and Analysis

The Veteran's claim of entitlement to service connection for a respiratory disability was denied in a January 2012 rating decision.  The Veteran filed a timely notice of disagreement (NOD), was furnished a statement of the case (SOC), but failed to perfect the appeal with the submission of a timely substantive appeal.  

Evidence of record at the time of the January 2012 denial included service records reflecting no respiratory conditions or symptoms attributed to any chronic respiratory disorder.  Treatment records then of record included the record of a private pulmonary function test (PFT) in March 2011 with an interpretation of mild restrictive lung disease.  Also then of record were VA treatment records.  Evidence then of record did not support any specific exposure to asbestos in service (other than general exposure associated with being aboard a Naval ship during the time the Veteran served in the Navy), and did not support the presence of asbestosis or other asbestos-related lung disease.

Evidence added to the record since the January 2012 denial include more recent records of treatment, which are cumulative I nature.  They do not show that he was found to have asbestosis or otherwise suggest that his respiratory disability is related to service.  Also added to the record are statements by the Veteran's wife noting the Veteran has increased difficulty with breathing and requires home oxygen.  

The Veteran has also not specified how or to what degree he may have been exposed to asbestos in service.  Service personnel records indicate that the Veteran was a radio operator and radar man aboard ship at sea in the course of his Naval service.  

The Veteran's authorized representative in an October 2013 submission stated the, "Veteran frequented and worked in all departments of the ship not just [at] his MOS radio operation.  Therefore his exposure to asbestos was higher."  This statement does not serve as any new evidence of asbestos exposure in service, since the service records previously of record already established that he served aboard the ship to which he was stationed, and any sailor may be presumed to have some regular duties, tasks, or activities aboard ship at different parts of the ship beyond those limited duties and locales described or envisioned by his military occupational specialty (MOS).  Thus, the Veteran's representative has done no more than state that which was already obvious from the prior record.  Stating the obvious does not constitute new evidence.  

The Veteran's wife's statement to the effect that the Veteran had progression of disease and now required home oxygen does not serve as new evidence supportive of any element of the claim, since the presence of current respiratory disability was already established by the prior treatment records including the March 2011 PFT report.  

The submitted statements and medical records since the last prior denial in January 2012 do not provide evidence supporting an unestablished fact necessary to substantiate the claim or otherwise establish a reasonable possibility of substantiating the claim.  Therefore, they are not material.

In sum, there is still no competent evidence that the Veteran's respiratory disability was incurred in or aggravated by service.  There is also no new evidence tending to support asbestos exposure in service or the presence subsequently of asbestosis or other asbestos-related lung disease.  The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, the Board finds that new and material evidence has not been submitted, and reopening of the claim is not in order.


ORDER

New and material evidence having not been received, reopening of the claim of entitlement to service connection for a respiratory disability is denied.


REMAND

A January 2012 rating decision denied the claims of entitlement to compensation under 38 U.S.C. § 1151 for heart disease and stroke.  The Veteran's authorized representative in a February 2012 submission expressed disagreement with those determinations.  Unfortunately, the representative then also used the acronym "CUE" without actually addressing a claim specifically on the basis of CUE in a prior final decision.  

The RO interpreted the representative's submission as a claim of CUE in the January 2012 RO decision denying the claims of entitlement to compensation under 38 U.S.C. § 1151 for heart disease and stroke.  A claim of CUE is a collateral attack generally against final prior VA benefits decisions and hence generally not asserted during a period when the decision is not final, when simple disagreement with the decision may be submitted to secure an appeal of that decision.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104, 3.105(a); Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  However, a claim of CUE may nonetheless be submitted "at any time" and hence it was technically possible to raise CUE to express disagreement with an RO decision even within the year following that decision.  38 U.S.C.A. § 5019A (d) (West 2002).  

However, the representative's February 2012 submission was clearly also a notice of disagreement with those denials.  Therefore, the RO should have issued a statement of the case (SOC) addressing the claims on the merits.

Unfortunately, the RO instead issued a decision in November 2013 addressing whether there was CUE in the January 2012 decisions denying compensation for heart disease and stroke under 38 U.S.C. § 1151.  When the Veteran thereafter in December 2012 again submitted a notice of disagreement with the denial of compensation for heart disease and stroke under 38 U.S.C. § 1151, the RO treated this as a disagreement with the denial of a finding of CUE, and issued an SOC in May 2014 once again not addressing the 38 U.S.C. § 1151 but rather addressing whether there was CUE in the January 2012 decisions denying 38 U.S.C. § 1151 benefits.   

Thus, the Veteran is still entitled to an SOC addressing the issues of entitlement to compensation under 38 U.S.C. § 1151 on a de novo basis.  

While the Veteran's claim for service connection for depression has been presented as secondary to a respiratory disability, the record reflects assertions and findings of depression or depressive symptoms associated more generally with physical problems, most prominently his heart disease and stroke.  The Veteran's claims for compensation for heart disease and stroke under 38 U.S.C. § 1151 are thus potentially an avenue for compensation for depression on a secondary basis.  Thus, the request to reopen the claim for service connection for depression and the claim for compensation for depression under 38 U.S.C. § 1151 will also be remanded.
 
Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should provide the Veteran and his representative with a Statement of the Case on the issues of entitlement to compensation for heart disease and stroke under 38 U.S.C. § 1151.  It should also inform the Veteran of the requirements to perfect appeals with respect to these issues.  If the Veteran perfects an appeal with respect to one or both of these issues, the RO or the AMC should ensure that all indicated development is completed before the matters are returned to the Board for further appellate action.
 
2.  The RO or the AMC should provide the Veteran with appropriate notice with respect to the issue of entitlement to compensation for depression as secondary to heart disease and/or stroke under 38 U.S.C. § 1151.

3.  The RO or the AMC should also undertake any other indicated development.

4.  Then, the RO or the AMC should adjudicate the claims of entitlement to compensation for depression on a secondary basis under 38 U.S.C. § 1151, and should readjudicate the request to reopen the claim of entitlement to service connection for depression on direct and secondary.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, it should provide the Veteran and his representative with a supplemental statement of the case and the requisite opportunity to respond before returning the case to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


